Exhibit 10.1

 

SALE OF GOVERNMENT PROPERTY
AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF CONTRACT

 

 

 

 

 

 

 

1.

AMENDMENT TO INVITATION FOR BIDS NO.:

2.

EFFECTIVE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPPLEMENTAL AGREEMENT NO.: 18

 

11/6/08

 

 

 

 

 

 

 

3.

ISSUED BY

 

NAME AND ADDRESS WHERE BIDS ARE RECEIVED

 

 

 

 

 

 

 

DEFENSE REUTILIZATION AND MARKETING SERVICE

INTERNATIONAL SALES OFFICE, ATTN:DRMS-J362

74 N WASHINGTON STREET

BATTLE CREEK MI 49017-3092

 

DEFENSE REUTILIZATION AND MARKETING SERVICE

INTERNATIONAL SALES OFFICE, ATTN:DRMS-J362

74 N WASHINGTON STREET

BATTLE CREEK MI 49017-3092

 

 

 

 

 

 

o

AMENDMENT OF INVITATION FOR BIDS NO.

DATED

x

MODIFICATION OF CONTRACT NO.

DATE

 

 

(See Item 6)

 

 

(See Item 8)

06/13/01

 

 

 

 

99-0001-0002

 

 

 

 

 

 

 

 

6.

THIS BLOCK APPLIES ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS

The above numbered invitation for bids is amended as set forth in Item 9.
Bidders must acknowledge receipt of this amendment unless indicated otherwise in
Item 11 prior to the hour and date specified in the invitation for bids, or as
amended, by one of the following methods.

(a)    By signing and returning             copies of this amendment;

(b)    By acknowledging receipt of this amendment on each copy of the bid
submitted; or

(c)    By separate letter or telegram which includes a reference to the
invitation for bids and amendment number.

FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE ISSUING OFFICE PRIOR TO THE
HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR BID. If by virtue of
this amendment you desire to change a bid already submitted, such change may be
made by telegram or letter, provided such telegram or letter makes reference to
the invitation for bids and this amendment, and is received prior to the opening
hour and date specified.

 

 

7.

ACCOUNTING AND APPROPRIATION DATA (If required)

 

 

 

 

 

 

 

 

8.

THIS APPLIES ONLY TO MODIFICATION OF CONTRACTS

 

 

This Supplemental Agreement is entered into pursuant to authority of     Mutual
Agreement

 

 

 

 

 

 

 

 

9.

DESCRIPTION OF AMENDMENT/MODIFICATION (Except as provided below all terms and
conditions of the document referenced in Item 5 remain in full force and effect)

 

 

 

 

 

 

 

Whereas Contract 99-0001-0002 was entered into on June 13, 2001 by and between
the United States of America, hereinafter referred to as the Government, and
SURPLUS ACQUISTION VENTURE (SAV), LLC, hereinafter referred to as the
Contractor, and GOVERNMENT LIQUIDATION (GL), LLC, formed by the contractor to
serve as the entity that processes DRMS assets, hereinafter referred to as the
Purchaser, and whereas the contract involved the following in Invitation For Bid
99-0001:

 

 

 

0001: All Federal Stock Classes (FSCs) listed in Table IV-1 of solicitation on
the DRMS accountable record that are demilitarization code A, B, or Q, located
at various U.S. (to include Alaska and Hawaii), Puerto Rico and Guam military
installations.

 

 

 

 

 

THE HOUR AND DATE FOR RECEIPT OF BIDS o IS NOT EXTENDED, o IS EXTENDED UNTIL
                   O’CLOCK

 

(LOCAL TIME)               DATE

 

 

 

 

 

 

 

 

 

10.

BIDDER/PURCHASER NAME AND ADDRESS (Include ZIP Code)

11.

o

BIDDER IS NOT REQUIRED TO SIGN THIS DOCUMENT

 


SURPLUS ACQUISITION VENTURE, LLC
1920 L Street NW, 6th Floor
Washington, DC 20036

 

x

PURCHASE IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND 0 COPIES TO
THE ISSUING OFFICE

 

 

 

 

 

 

 

12.

SIGNATURE FOR BIDDER/PURCHASER

 

15.

UNITED STATES OF AMERICA

 

 

[g282851kei001.jpg]

 

 

[g282851kei002.jpg]

 

BY

 

BY

 

(SIGNATURE OF PERSON AUTHORIZED TO SIGN)

 

 

 

(SIGNATURE OF CONTRACTING OFFICER)

 

 

 

 

 

 

 

13.

NAME & TITLE OF SIGNER (Type or print)

14.

DATE SIGNED

 

16.

NAME OF CONTRACTING OFFICER

17.   DATE SIGNED

 

THOMAS B. BURTON
President

11/6/08

 

(Type or print)

REBECCA BELLINGER

11/6/08

 

 

 

 

 

 

 

GPO 1970 OF—390-461 (40-X)

 

 

 

STANDARD FORM 114D

JAN. 1970 EDITION

GENERAL SERVICES ADMINISTRATION

FPMR (41 CFR) 101-45.3

114-501

 

1

--------------------------------------------------------------------------------


 

CONTRACT NUMBER 99-0001-0002

Supplemental Agreement 18

 

WHEREAS, the Sales Contracting Officer’s letter dated September 2, 2008,
provided a DRMS decision that sales contract number 99-0001-0002 would terminate
on November 1, 2008 pursuant to the early termination provision set forth in
supplemental agreement 14.

 

NOW THEREFORE, it has been determined that the parties agree the following
actions will serve in the best interest of the Government and the Contractor:

 

DRMS’s decision to terminate sales contract number 99-0001-002, as detailed in
the September 2, 2008 letter, is hereby revoked with the exception that the
termination of the Controlled Property Centers (CPCs) property verification
duties described in supplemental agreement 11 to contract number 99-0001-0002
and stated in the Sales Contracting Officer’s letter dated September 2, 2008,
remains in effect. As a result, property deliveries for this contract will
continue until December 17, 2008 and DRMS may continue Delivery Orders for this
property until December 17, 2008.

 

Additionally, as stated in supplemental agreement 14 to contract number
99-0001-0002, Contractor is required to remove property previously issued under
this contract within 90 days from the date of the last Delivery Order.

 

Contractor’s revenue sharing for property issued under this supplemental
agreement is 39.5%. Contractor agrees to use its best efforts to resell all
property associated with contract number 99-0001-0002 within one year of
receiving the final Delivery Order. Contract wind-down for resulting reports
will be completed within 120 days of final resale transaction.

 

All other reporting requirements previously stated in Modification 14 to
contract 99-0001-0002 remain in effect. Contract terms and conditions not
specifically addressed in this supplemental agreement shall remain in full force
and effect except in the event of a conflict with this supplemental agreement in
which case the supplemental agreement shall control.

 

////////////////////////////////////NOTHING
FOLLOWS////////////////////////////////////////

 

2

--------------------------------------------------------------------------------